Case 5:17-cv-00072-BLF Document 659-1 Filed 06/05/20 Page 1 of 8




                    Exhibit A
        Case 5:17-cv-00072-BLF Document 659-1 Filed 06/05/20 Page 2 of 8




 1   Juanita R. Brooks (CA SBN 75934)            D. Stuart Bartow (CA SBN 233107)
     brooks@fr.com                               dsbartow@duanemorris.com
 2   Roger A. Denning (CA SBN 228998)            Nicole E. Grigg (CA SBN 307733)
     denning@fr.com                              negrigg@duanemorris.com
 3
     Frank J. Albert (CA SBN 247741)             DUANE MORRIS LLP
 4   albert@fr.com                               2475 Hanover Street
     FISH & RICHARDSON P.C.                      Palo Alto, CA 94304-1194
 5   12390 El Camino Real, Suite 100             Telephone: 650.847.4146
     San Diego, CA 92130                         Facsimile: 650.847.4151
 6   Phone: (858) 678-5070/Fax: (858) 678-5099
 7
                                                 Additional attorneys on signature page
     Additional attorneys on signature page
 8                                               Attorneys for Defendant
     Attorneys for Plaintiff                     CISCO SYSTEMS, INC.
 9   FINJAN, INC.
10

11

12
                                  UNITED STATES DISTRICT COURT
13
                               NORTHERN DISTRICT OF CALIFORNIA
14
                                         SAN JOSE DIVISION
15
     FINJAN, INC., a Delaware Corporation,               Case No.: 5:17-cv-00072-BLF-SVK
16

17                         Plaintiff,
                                                         [PROPOSED] JURY
                                                         QUESTIONNAIRE
18         v.

19   CISCO SYSTEMS, INC., a California
     Corporation,
20

21                         Defendant.

22

23

24

25

26

27

28


                                                                     JURY QUESTIONNAIRE
        Case 5:17-cv-00072-BLF Document 659-1 Filed 06/05/20 Page 3 of 8




Name:


FINJAN, INC., a Delaware Corporation,                    Case No.: 5:17-cv-00072-BLF-SVK

                       Plaintiff,
                                                         JURY QUESTIONNAIRE
        v.

CISCO SYSTEMS, INC., a California
Corporation,

                       Defendant.


To Prospective Juror:
        Please read the instructions on this page carefully and complete the following

questionnaire to assist the Court and counsel in selecting a jury to serve in the case of Finjan,

Inc. v. Cisco Systems, Inc. Please print your answers clearly in blue or black ink. Do not leave

any questions unanswered. Your answers are confidential and will only be seen by the Judge,

attorneys, and their assistants for this case. Your answers will not be shared with any other

members of the jury panel.          Complete written answers will save the Court, parties, and

prospective jurors a great deal of time. If a question asks you to “explain,” then please describe

the circumstances or other details pertaining to your answer. You may not have enough room

after the question to provide the best answer, but you may continue the answer in the margins.

Please do not write on the back of the paper. Complete and detailed answers may avoid further

follow-up questions later in the process.

        It is very important that answers be yours and yours alone. You must fill out this

questionnaire by yourself and without consulting any other person. Please do not discuss the

questions or your answers with anyone.

        Remember that there are no “right” or “wrong” answers, only honest answers. You must

sign this questionnaire, and your answers will have the same effect as a statement made under

oath to the Court. Thank you for your time and effort in completing this questionnaire.




CONFIDENTIAL                                                          JURY QUESTIONNAIRE
        Case 5:17-cv-00072-BLF Document 659-1 Filed 06/05/20 Page 4 of 8



CONFIDENTIALITY: The information you provide in your answers to this questionnaire will
be held confidential and will be used only during jury selection in this case.


Name: ______________________________                   Age: _________          Sex: M__ F__

 1. List current address:           2. List highest grade           3. What is your current job
                                    completed in school:            status:

                                                                    Full time ____
 How long have you lived at         If you attended college, list   Part time ____
 that address?                      the school(s) and degrees:      Retired ____
                                                                    Homemaker ____
                                                                    Unemployed ____
                                                                    Disabled ____
                                                                    Full time student ___

 4. List your current               5. What are/were your           6. Have you or anyone close
 employer, job title and start      responsibilities in the job     to you ever worked at a job
 date at that job: (If retired or   listed in answer 4?             where you or they were
 unemployed, list last                                              involved in the acquisition of
 employer, job title and the                                        a company?
 date you left.)




 7. What is the job status of    8. List the current employer and job title of those other adults
 any other adults living in your in your household: (If retired or unemployed, list the last
 household?                      employer and job title.)

 Full time ____
 Part time ____
 Retired ____
 Homemaker ____
 Unemployed ____
 Disabled ____
 Full time student ____



CONFIDENTIAL                                                 JURY QUESTIONNAIRE – PAGE 1
      Case 5:17-cv-00072-BLF Document 659-1 Filed 06/05/20 Page 5 of 8




9. Have you or anyone close    10. Have you or anyone           11. Have you or anyone
to you ever been an officer,   close to you ever owned a        close to you ever worked for
director, or member of a       business?                        or had business dealings with
corporation, partnership, or     YES NO                         the following companies?
limited liability company?     If you answered YES, please      Cisco Systems
  YES NO                       explain:                          YES NO
If you answered YES, please
explain:                                                        Finjan Inc.
                                                                 YES NO




12. Do you currently own       13. Have you ever owned          14. If you own or regularly
stock in the following         stock in the following           use any Cisco products or
companies (excluding mutual    companies (excluding mutual      Finjan products, please list
funds)?                        funds)?                          them below:
Cisco Systems                  Cisco Systems
 YES NO                         YES NO

Finjan Inc.                    Finjan Inc.
 YES NO                         YES NO

15. Have you or anyone         16. Using the scale below,       17. Using the scale below,
close to you been the victim   please circle how tech savvy     please circle the extent of
of cybercrime or identity      you consider yourself:           your training or experience in
theft?                                                          each of the following areas:
 YES NO                        Not at all                Very
                               1 2 3 4 5 6 7 8 9 10             Low Computer Science High
If you answered YES, please                                     1 2 3 4 5 6 7 8 9 10
explain:
                                                                Low    Business  High
                                                                1 2 3 4 5 6 7 8 9 10

                                                                Low     Law      High
                                                                1 2 3 4 5 6 7 8 9 10

                                                                Low    Patents   High
                                                                1 2 3 4 5 6 7 8 9 10




CONFIDENTIAL                                          JURY QUESTIONNAIRE – PAGE 2
           Case 5:17-cv-00072-BLF Document 659-1 Filed 06/05/20 Page 6 of 8




18. If you circled 6 or higher      19. Have you or anyone          20. Have you or anyone
for any area in question 17,        close to you ever worked at a   close to you ever applied for
please explain:                     job that involved developing    a patent with the U.S. Patent
                                    or designing computer           and Trademark Office?
                                    software?                        YES NO
                                     YES NO
                                                                    If you answered YES, please
                                    If you answered YES, please     explain:
                                    explain:




21. Using the scale below,          22. Have you or anyone          23. Have you ever served as
what are your impressions of        close to you ever been          a juror?
the patent system and the           involved in a dispute
U.S. Patent and Trademark           regarding a patent or            YES     NO
Office?                             invention?
                                     YES NO                         If you answered YES, what
Negative                 Positive                                   kind of case?
1 2 3 4 5 6 7 8 9 10 If you answered YES, please
                     explain:                                        CIVIL     CRIMINAL

                                                                    Were you the foreperson?

                                                                     YES     NO

                                                                    Did you reach a verdict?

                                                                     YES     NO




CONFIDENTIAL                                               JURY QUESTIONNAIRE – PAGE 3
       Case 5:17-cv-00072-BLF Document 659-1 Filed 06/05/20 Page 7 of 8




24. Have you or anyone         25. Using the scale below,
                                                        26. Using the scale below,
close to you ever been a       what are your impressionshow easy or difficult do you
plaintiff or defendant in a    about lawsuits and the parties
                                                        believe it is for individuals or
legal proceeding?              who bring them?          small businesses to protect
  YES NO                                                their interests when they
                               Negative        Positive conflict with large

If you answered YES, please    1 2 3 4 5 6 7 8 9 10 corporations?
explain:                                                        Easy                     Difficult
                               Please explain:                  1 2 3 4 5 6 7 8 9 10

                                                                Please explain:




27. Have you or anyone close   28. Is there anything else you feel the Court and the parties
to you ever worked at a job    should know about you and your ability to be a fair and
where you or they were         impartial juror?
involved in the development
or marketing of new
products?

 YES     NO




CONFIDENTIAL                                           JURY QUESTIONNAIRE – PAGE 4
        Case 5:17-cv-00072-BLF Document 659-1 Filed 06/05/20 Page 8 of 8




 34. Please circle the name(s) of any of the following individuals whom you know, and
 provide a brief explanation of how you know them:
 Juanita Brooks            Roger Denning             Frank J. Albert            Megan A. Chacon
 Kelly Nicole Williams Oliver J. Richards            Jared A. Smith            Tucker N. Terhufen
 Aamir Kazi                Alan Mannige               D. Stuart Bartow           Nicole E. Grigg
 L. Norwood Jameson        Matthew C. Gaudet        Robin L. McGrath            David C. Doston
 John R. Gibson            Jennifer H. Forte        Alice E. Snedeker           Joseph A. Powers
 Jarrad M. Gunther         Dr. Harry Bims            Dr. Eric Cole              Philip Hartstein
 Dr. Trent Jaeger     Dr. Nenad Medvidovic       Dr. Anne Layne-Farrar        Dr. James Tompkins
 Dr. Michael Mitzenmacher          Dr. Alessandro Orso      Surya Allena      Yuval Ben-Itzhak
 Craig Brozefsky               Charles Buck              Daniel Chinn            Dean de Beer
 Kevin Deeble               Matthew Donnan               James Eddy              John Garland
 Alfred Huger             Vincent Hwang         Ravichandra Kenchappa            David R. Kroll
 Srinivas Kuruganti             Philip Kwok                Dan Lang              Donald Owens
 Martin Roesch             Hilton Romanski               Neal Rubin              Yoav Samet
 Shlomo Touboul            Jacob Valentic             Keith Valory              Ravi Varanasi
 Matthew Watchinski            Dov Yoran          Dr. Kevin Almoroth          Dr. Stephen Becker
 Dr. Sylvia Hall-Ellis    Dr. Michael Klausner        Dr. Patrick McDaniel       Dr. Atul Prakash
 Bailey Szeto             Ivan Chaperot              Julie Mar-Spinola          Gary Moore
 Michael Noonan           Asher Polani
 Please explain how you know the individual(s) you circled above:




I swear that the information above is true and correct under the penalty of perjury.

Prospective Juror Signature:                                          Date:



CONFIDENTIAL                                                JURY QUESTIONNAIRE – PAGE 5
